HAZOURI, J.,
concurring specially.
I fully concur in the majority opinion and write only to express how appalled I am that Assistant State Attorney Thomas would engage in such conduct. Apparently her zeal to obtain a conviction caused her to breach the duty entrusted to her by the State to pursue justice as opposed to a mere conviction. I am also puzzled by the position taken by the State that although it does not dispute this misconduct, it suggests that the trial court, or this court, should hold Ms. Thomas in contempt or refer her to the Florida Bar as the appropriate remedy. Although this court could take such action, under the facts of this case, the State Attorney for the Seventeenth Judicial Circuit should take the necessary steps to discipline Ms. Thomas and to ensure that this type of conduct by one of his assistants is not condoned or ever repeated.